United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3218
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    DeVaughn Lee

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: March 14, 2016
                                Filed: March 17, 2016
                                    [Unpublished]
                                    ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      DeVaughn Lee appeals after the district court1 denied him a sentence reduction
under 18 U.S.C. § 3582(c)(2). In declining to reduce Lee’s sentence, the district court


      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.
found that a reduction was not warranted in light of the conduct violations incurred
during his incarceration and his conduct during the offense. We conclude that there
is no basis for reversal, as the district court’s finding that a reduction was not
warranted was not an abuse of discretion. See Dillon v. United States, 560 U.S. 817,
827 (2010) (Section 3582(c) authorizes district court to reduce sentence by applying
amended Guidelines range as if it were in effect at time of original sentencing, and
leaving all other Guidelines determinations intact as previously determined); United
States v. Long, 757 F.3d 762, 763 (8th Cir. 2014) (de novo review of whether
§ 3582(c)(2) authorizes modification, and abuse-of-discretion review of decision
whether to grant authorized § 3582(c)(2) modification); United States v. Curry, 584
F.3d 1102, 1103-05 (8th Cir. 2009) (district court did not abuse its discretion in
declining to reduce defendant’s sentence under § 3582(c)(2) due to defendant’s
criminal history). The judgment is affirmed, and counsel’s request to withdraw is
granted.
                       ______________________________




                                        -2-